DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101/112

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
Claim 12 is a “use” claim that does not purport to claim a process, machine, manufacture, or composition of matter.  Therefore, Claim 12 fails to comply with 35 U.S.C. 101.
Claim 12 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claims 3, 4, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 3 and 4 recite both broad ranges and narrower preferred ranges of OH content and NH content, respectively. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8 depends from Claim 1, which does not recite any HDI and/or PDI oligomers.  Claim 8 recites “further HDI and/or PDI oligomers”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Interpretation

Claim 1 includes the phrase “for the production of an erosion protection coating”.  This limitation is a statement of intended use or field of use, and does not require steps to be performed or limit the claims to a particular structure.  Therefore, limitations relating to the intended use of Claim 1 do not limit the scope of the claim and need not be taught by the prior art in order to read on the claims.  See MPEP 2111.02.
Claims 2-5 and 7 include the term “shows”.  Claim 13 includes the term “showing”.  For the purpose of examination on the merits, these terms will be interpreted as equivalent to “comprises” and “comprising”, respectively, and therefore inclusive or open-ended.  The indicated terms are not interpreted as excluding any additional, unrecited elements or method steps.
Claim 15 includes the phrase “used for edge protection”.  This limitation results in a structural difference inasmuch as the claimed coating must presumably be positioned on an edge of the claimed component in order to provide edge protection.  Although the claimed intended use need not be expressly recognized by the prior art, Claim 15 will be interpreted as requiring a component comprising a coating positioned on at least one edge of the component.  See MPEP 2111.02.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wehner (US 2007/0117947) in view of Mager et al. (WO 2016/116376, with US 2018/0002479 cited as the English equivalent; both cited in Applicant’s IDS).
Regarding Claims 1 and 12-14, Wehner teaches a two-component composition for producing flexible polyurethane gel coatings (Abstract).  The composition includes a polyol component (A) and a polyisocyanate component (B) (p. 2, [0031]-[0035]).  
The polyol component (A) comprises a low molecular weight polyol exemplified by a trifunctional polycaprolactone (PCL) (p. 4, [0044], [0047]).  Alternatively, the polyol component (A) comprises a higher molecular weight poyol such as a PCL triol (p. 3-4, [0050], [0053]).  Both of these components read on a trifunctional PCL polyol.  
Additional suitable higher molecular weight polyols include polycarbonates having an average functionality of greater than or equal to 2, preferably 2 to 4 (p. 3, [0050]).  It would have been obvious to one of ordinary skill in the art at the time of filing to select a polycarbonate polyol having an average functionality of 2, as this represents a suitable polyol material having an average functionality within Wehner’s preferred range.  This reads on the claimed polycarbonate diol.
Wehner’s polyol component (A) as described above reads on the claimed binder component.  
Wehner does not disclose the use of any solvent.  The various components of the composition are described as being dispersed in the polyol under vacuum pressure (p. 5, [0079]).  The composition is used to form flexible polyurethane coatings which are used on rotors for wind power plants (p. 6, [0091]).
Wehner’s polyisocyanate component (B) is comparable to the claimed hardener component.  The polyisocyanate is preferably aliphatic.  Exemplary aliphatic polyisocyanates include 1,6-hexamethylene diisocyanate (HDI) (p. 5, [0071]-[0072]).    
Wehner does not teach an isocyanate-functional prepolymer as claimed.
In the same field of endeavor, Mager teaches solvent-free two-component (2K) polyurethane coating compositions.  For outdoor applications, there is particular interest in highly elastic crack-bridging coatings which have high stability to weathering stress, especially with respect to UV radiation (p. 1, [0003]).  While HDI polyisocyanates have sufficiently low viscosity for solvent-free coatings and afford films with high weathering resistance, the maximum elasticity achievable with such polyisocyanates is insufficient for crack-bridging coatings (p. 1, [0005]-[0006]).  
Mager teaches isocyanate-functional polyester prepolymers that are not afflicted with the disadvantages of prior art polyisocyanates.  The prepolymers do not exhibit any tendency to turn hazy or crystallize even at low temperatures, have sufficiently low viscosities to be processed in a solvent-free manner, cure rapidly under a wide variety of different ambient conditions, and yield elastic, light-resistant, and weathering-resistant coatings (p. 1, [0011]).  
The prepolymers described at page 2, [0018]-[0020] are identical to the claimed hardener component in composition, mean functionality, and average molar mass.
It would have been obvious to one of ordinary skill in the art at the time of filing to select Mager’s isocyanate-functional polyester prepolymers as the isocyanate component (B) in Wehner’s coating composition in order to obtain flexible, crack-bridging coatings which cure rapidly under ambient compositions and which exhibit improved light and weathering resistance.  This would be desirable in view of the fact that Wehner’s coatings are used on rotors for wind power plants which are recognized in the art as operating outdoors.
Regarding Claim 3, Wehner’s polyol component preferably includes 2-60 wt% of a low molecular weight polyol most preferably having a hydroxyl group concentration of 9-11 mol/kg (p. 3, [0043], [0049]); 5-80 wt% of a higher molecular weight polyol preferably having a hydroxyl group concentration of 1-4.99 mol/kg (p. 3, [0050]; p. 4, [0058]); and 0.1-20 wt% of an aromatic amine containing no -OH groups (i.e. having a hydroxyl group concentration of 0 mol/kg) (p. 4, [0064]).  
This is indicative of a binder component having an OH content ranging from 0.96 mol/kg (20 wt% amine; 78 wt% high molecular weight polyol with 1 mol OH groups/kg; 2 wt% low molecular weight polyol with 9 mol OH groups/kg) to 8.59 mol/kg (0.1 wt% amine; 39.9 wt% high molecular weight polyol with 4.99 mol OH groups/kg; 60 wt% low molecular weight polyol with 11 mol OH groups/kg).  This range overlaps the claimed range.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claim 4, Wehner teaches a binder component containing 0.1-20 wt% of a light-resistant aromatic amine (p. 4, [0064]).  One particularly preferred amine is 4,4’-methylenebis(3-chloro-2,6-diethylaniline) (M-CDEA) (p. 4, [0063]).  This compound contains two -NH2 groups and is recognized in the art as having a molar mass of 379.37 g/mol.  This indicates that four moles of -NH protons will be present in 0.37937 kg of M-CDEA, equivalent to approximately 10.5 mol/kg.  A binder comprising 0.1-20 wt% of M-CDEA will therefore have a NH content of approximately 1.05-210 mol/kg.  This overlaps the claimed range.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claim 6, Mager’s polyester polyols (A) are prepared from aliphatic dicarboxylic acids and/or anhydrides thereof with excess amounts of polyfunctional alcohols (p. 2, [0019]).  Suitable dicarboxylic acids or anhydrides have 4-12 carbon atoms.  Suitable polyfunctional alcohols are polyhydric, aliphatic or cycloaliphatic alcohols having 2-18 carbon atoms (p. 2, [0026]).
Mager’s polyester polyols (B) are prepared by ring opening of epsilon-caprolactone with polyhydric alcohols (p. 3, [0031]).  Preferred polyester polyols (B) are prepared from aliphatic polyhydric alcohols having 4-6 carbon atoms (p. 3, [0034]).
Regarding Claim 7, Mager’s prepolymers (equivalent to the claimed hardener) have an NCO content of 2.8-18.0 wt% (p. 4, [0046]).  NCO groups are recognized in the art as having a molecular weight of approximately 42 g/mol.  Thus, Mager’s prepolymers will have an NCO content ranging from approximately 0.67 mol/kg (2.8g NCO/100g prepolymer x 1 mol NCO/42 g x 1000g/1kg) to 4.3 mol/kg (18g NCO/100g prepolymer x 1 mol NCO/42g x 1000g/1kg).  This overlaps the claimed range.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claim 8, Mager’s prepolymers can be combined with additional known polyisocyanates to increase crosslink density (p. 6, [0073]).  Known polyisocyanates known for use in solvent-free 2K coatings preferably includes oligomeric polyisocyanates based on HDI (p. 1, [0004]).
Regarding Claim 9, the cited references do not teach an appropriate volumetric mixing ratio.  Nevertheless, when there is a design need to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  Wehner recognizes a design need (combining the polyol and isocyanate components to arrive at a particular OH:NCO molar ratio; see p. 5, [0080]) that is solved by an identified and predictable solution (mixing appropriate amounts/volumes of each component in order to achieve the desired ratio).  
It would have been obvious to one of ordinary skill in the art at the time of filing to determine through routine experimentation the optimum volumetric mixing ratio in order to achieve Wehner’s desired OH:NCO molar ratio, thereby arriving at the claimed range.  See MPEP 2144.05(II).
Regarding Claim 10, Wehner teaches the use of additives including fillers and pigments (p. 5, [0079]).
Regarding Claim 11, Wehner’s examples illustrate the use of a zeolite molecular sieve in the polyol component (p. 7-8, Table 6).
Regarding Claim 15, as indicated above, Wehner teaches toward coatings for rotors used in wind power plants (p. 6, [0092]).  It would have been obvious to one of ordinary skill in the art at the time of filing to apply the modified coating to the entire rotor, including the blades, in order to take full advantage of the light and weather resistance properties of the modified coating across the entire exposed surface of the rotor.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wehner in view of Mager as applied to Claim 1 above, further in view of Dorf Ketal (Clearlink and Unilink Chain Extenders and Catalysts Product Guide, 2013).  Gupta et al. (US 2003/0105220) is cited as an evidentiary reference.
Regarding Claim 2, Wehner and Mager remain as applied to Claim 1 above.  The cited references do not teach a secondary diamine as claimed.
Dorf Ketal teaches that Clearlink® 1000 is an aliphatic diamine for use with aliphatic isocyanates in polyurethanes.  The product is described as producing tough, UV light-stable polyurethane coatings with improved strength and heat resistance (p. 1).  Gupta demonstrates that Clearlink® 1000 is a secondary diamine having the structure illustrated at page 3, [0025]-[0026].
It would have been obvious to one of ordinary skill in the art at the time of filing to include Dorf Ketal’s Clearlink® 1000 aliphatic diamine in the composition resulting from modification of Wehner in view of Mager for the benefit of improved strength and heat resistance, UV light stability, and toughness. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wehner in view of Mager as applied above, further in view of Zwiener et al. (US 5,126,170)
Regarding Claim 5, Wehner and Mager remain as applied to Claim 1 above.  Wehner teaches that the prepolymers described above can particularly advantageously be combined with polyamides such as polyaspartic acid derivatives (p. 5, [0071]).  The cited references do not teach a ratio in which to combine the polyaspartic acid derivatives and polyols.
In the same field of endeavor, Zwiener teaches solvent-free two-component coating compositions containing a polyisocyanate component and an isocyanate-reactive component which comprises a polyaspartic ester (col. 1, lines 5-11, 36-39, and 45-58).  Polyisocyanate prepolymers are prepared from isocyanates and polyester polyols (col. 3, lines 7-11 and 40-52).  In addition to the polyaspartic ester, the isocyanate-reactive component may comprise higher molecular weight polyhydroxy compounds such as polyesters (col. 5, lines 13-20; col. 3, lines 40-52).  The polyaspartic ester and higher molecular weight polyhydroxy compound are combined such that the equivalent ratio of hydroxyl groups to secondary amino groups is about 10:1 to 1:10 (col. 5, line 60 - col. 6, line 3).  
It would have been obvious to one of ordinary skill in the art at the time of filing to include a polyaspartic acid derivative as suggested by Wehner with the polyester polyol component such that the equivalent ratio of hydroxyl groups to secondary amino groups is about 10:1 to 1:10, as Zwiener demonstrates this to be a suitable ratio when forming solvent-free 2K polyurethane coatings.
The cited references do not teach an appropriate volumetric mixing ratio.  Nevertheless, when there is a design need to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  Zwiener recognizes a design need (combining the polyaspartic ester and polyol components to arrive at a particular hydroxyl:secondary amino group molar ratio) that is solved by an identified and predictable solution (mixing appropriate amounts of each component in order to achieve the desired ratio).  
It would have been obvious to one of ordinary skill in the art at the time of filing to determine through routine experimentation the optimum mass ratio of polyol and polyaspartic ester in order to achieve Zwiener’s desired hydroxyl:secondary amino group molar ratio, thereby arriving at the claimed range.  See MPEP 2144.05(II).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762